Case 1:21-md-02989-CMA Document 292 Entered on FLSD Docket 05/13/2021 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 21-2989-MDL-ALTONAGA/Torres

   In re:

   JANUARY 2021 SHORT SQUEEZE
   TRADING LITIGATION
   _________________________________/

   This Document Relates to All Actions

                                                   ORDER

            In the May 5, 2021 Case Management Order [ECF No. 286], the Court set forth the

   interview schedule for leadership applicants on May 17, 2021. Attendees may access the interview

   conference at the following link:

   https://www.zoomgov.com/j/1618670566?pwd=VUZtUHR5eGMyeWFudFIzSkdFSnMzUT09.

   The Meeting ID for the conference is 161 867 0566, and the Passcode is 982808. Persons granted

   remote access to proceedings are reminded of the general prohibition against photographing,

   recording, and rebroadcasting court proceedings. Violation of these prohibitions may result in

   sanctions, including removal of court-issued media credentials, restricted entry to future hearings,

   denial of entry to future hearings, or any other sanctions deemed necessary by the Court.

            DONE AND ORDERED in Miami, Florida, this 12th day of May, 2021.




                                                            _________________________________
                                                            CECILIA M. ALTONAGA
                                                            UNITED STATES DISTRICT JUDGE

   cc:      counsel of record; pro se Plaintiffs
